


110 HR 3449 IH: Guard and Reserve Early Retirement Act

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3449
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide
		  eligibility for reduced non-regular service military retired pay before age 60,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Guard and Reserve Early Retirement Act
			 of 2007.
		2.FindingsCongress finds the following:
			(1)Members of the
			 Active Components of the United States Military Services are eligible for an
			 immediate annuity upon attaining twenty years of creditable service.
			(2)Members of the
			 Reserve Components must wait to receive their annuity until age 60.
			(3)Over the last 15
			 years, the contributions in support of Active Duty missions by both the Guard
			 and the Reserve have increased substantially.
			(4)During the Global
			 War on Terrorism Reserve Component members have gone into harms way and fought
			 alongside members of the Active Duty.
			(5)These
			 contributions have been made under various forms of active duty orders,
			 including Active Duty for Training (ADT), Active Duty for Special Work (ADSW),
			 Presidential Recall, and Partial Mobilization. Only a subset of mobilization
			 orders is being credited as being in support of contingency
			 operation.
			(6)Further
			 contributions have been made to Active Duty commands within the United States
			 during consecutive periods of Inactive Duty Training (IDT) and Annual Training
			 (AT).
			(7)Additionally, both
			 enlisted and officers within the Reserve Component are required for promotion
			 to complete professional training and/or Joint Professional Military Education
			 (JPME), often by taking non-paid correspondence or on-line Distant Learning
			 courses for only inactive duty points, while Active Duty are often sent on
			 Temporary Duty Assignment (TDY) to complete such courses. Currently there is no
			 mechanism in place to compensate National Guard and Reserve Component soldiers
			 for required professional courses.
			(8)Active Duty does
			 not differentiate between stateside or deployed duty when earning creditable
			 duty toward retirement at 20 years.
			(9)As defined by
			 section 12733 of title 10, United States Code, RC members earn one inactive
			 duty point toward retirement for each Reserve training drill. They can also
			 earn one active duty point for every day of active duty performed. An Active
			 Duty year is measured as 360 points. Professional courses are assigned inactive
			 duty points.
			(10)Members of the
			 Guard and Reserve understand the point system.
			(11)A
			 minimum of 50 points is required for a creditable service year.
			(12)Basing a Reserve
			 Component retirement system on the accumulation of retirement points would
			 remove differentiation of duty, clarify eligibility, and by using an
			 appropriately structured matrix would encourage volunteerism and
			 retention.
			3.Eligibility for
			 retired pay for nonregular service
			(a)Age and service
			 requirementsSubsection (a) of section 12731 of title 10, United
			 States Code, is amended to read as follows:
				
					(a)(1)Except as provided in
				subsection (c), a person is entitled, upon application, to retired pay computed
				under section 12739 of this title, if the person—
							(A)satisfies one of the combinations of
				requirements for minimum age and minimum number of years of creditable service
				(computed under section 12732 of this title) that are specified in the table in
				paragraph (2);
							(B)performed the last six years of
				qualifying service while a member of any category named in section 12732(a)(1)
				of this title, but not while a member of a regular component, the Fleet
				Reserve, or the Fleet Marine Corps Reserve, except that in the case of a person
				who completed 20 years of service computed under section 12732 of this title
				before October 5, 1994, the number of years of qualifying service under this
				subparagraph shall be eight; and
							(C)is not entitled, under any other
				provision of law, to retired pay from an armed force or retainer pay as a
				member of the Fleet Reserve or the Fleet Marine Corps Reserve.
							(2)The combinations of minimum age and
				minimum earned points (as defined under section 12732 of this title) required
				of a person under subparagraph (A) of paragraph (1) for entitlement to retired
				pay as provided in such paragraph are as follows:
							
								
									
										Age, in years, is at least:The
						minimum earned points required for that age is:
										
									
									
										554500
										
										564225
										
										573950
										
										583675
										
										593400
										
										601000
										
									
								
						.
			(b)20-Year
			 letterSubsection (d) of such
			 section is amended by striking the years of service required for
			 eligibility for retired pay under this chapter in the first sentence
			 and inserting 20 years of service computed under section 12732 of this
			 title.
			4.Continuation of age 60
			 as minimum age for eligibility of nonregular service retirees for health
			 careSection 1074(b) of title
			 10, United States Code, is amended—
			(1)by inserting
			 (1) after (b); and
			(2)by adding at the
			 end the following new paragraph:
			5.Effective date and
			 applicabilityThis Act and the
			 amendments made by this Act shall take effect on the first day of the first
			 month that begins no more than 180 days after the date of the enactment of this
			 Act and shall apply with respect to retired pay payable for that month and
			 subsequent months.
			
				(2)Paragraph (1) does
				not apply to a member or former member entitled to retired pay for non-regular
				service under chapter 1223 of this title who is under 60 years of
				age.
				.
		
